[Cite as State v. Coyle, 2013-Ohio-4017.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
RYAN COYLE                                   :       Case No. 13 COA 001
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Municipal Court,
                                                     Case No. 2012 TRC 7092



JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    September 12, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

DAVID MONTAGUE                                       JAMES J. MAYER III
1213 East Main Street                                34 South Park Street
Ashland, OH 44805                                    Mansfield, OH 44902
Ashland County, Case No. 13 COA 001                                                          2

Farmer, J.

       {¶1}   On September 2, 2012, Ohio State Highway Patrol Trooper Richard

Pollard observed a vehicle weaving in the opposite lane of travel. Trooper Pollard

turned his cruiser around and followed the vehicle, observing that the left turn signal

was activated. When the vehicle did not turn left, Trooper Pollard activated his cruiser

lights and stopped the vehicle. Operator of the vehicle was appellant, Ryan Coyle.

       {¶2}   As a result of the stop, appellant was charged with operating a motor

vehicle under the influence in violation of R.C. 4511.19, having an expired driver's

license in violation of R.C. 4510.12, and failure to control in violation of R.C. 4511.20.

       {¶3}   Appellant filed a motion to suppress, claiming an illegal stop. A hearing

was held on November 13, 2012. At the conclusion of the hearing, the trial court denied

the motion.    The trial court's decision was journalized via judgment entry filed on

January 18, 2013.

       {¶4}   On December 4, 2012, appellant pled no contest to the OVI charge. By

journal entry filed same date, the trial court sentenced appellant to ninety days in jail,

seventy-five days suspended.

       {¶5}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶6}   "THE TRIAL COURT'S FINDING THAT APPELLANT HAD HIS TURN

SIGNAL ON FOR AN UNUSUALLY LONG PERIOD OF TIME IS NOT SUPPORTED

BY COMPETENT, CREDIBLE EVIDENCE."
Ashland County, Case No. 13 COA 001                                                           3


                                               II

       {¶7}   "APPELLEE DID NOT MEET ITS BURDEN TO PROVE THAT TROOPER

POLLARD HAD REASONABLE ARTICULABLE SUSPICION TO STOP APPELLANT'S

VEHICLE,      AND    THEREFORE,         THE    TRIAL     COURT      ERRED      IN   DENYING

APPELLANT'S MOTION TO SUPPRESS."

                                              I, II

       {¶8}   Appellant claims the trial court erred in denying his motion to suppress as

Trooper Pollard lacked reasonable suspicion of criminal behavior to initiate the traffic

stop. We agree.

       {¶9}   There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact.

In reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1

Ohio St.3d 19 (1982); State v. Klein, 73 Ohio App.3d 486 (4th Dist. 1991); State v.

Guysinger, 86 Ohio App.3d 592 (4th Dist. 1993). Second, an appellant may argue the

trial court failed to apply the appropriate test or correct law to the findings of fact. In that

case, an appellate court can reverse the trial court for committing an error of law. State

v. Williams, 86 Ohio App.3d 37 (4th Dist. 1993). Finally, assuming the trial court's

findings of fact are not against the manifest weight of the evidence and it has properly

identified the law to be applied, an appellant may argue the trial court has incorrectly

decided the ultimate or final issue raised in the motion to suppress. When reviewing

this type of claim, an appellate court must independently determine, without deference

to the trial court's conclusion, whether the facts meet the appropriate legal standard in
Ashland County, Case No. 13 COA 001                                                     4

any given case. State v. Curry, 95 Ohio App.3d 93 (8th Dist. 1994); State v. Claytor, 85

Ohio App.3d 623 (4th Dist. 1993); Guysinger. As the United States Supreme Court held

in Ornelas v. U.S., 517 U.S. 690, 116 S.Ct. 1657, 1663 (1996), "…as a general matter

determinations of reasonable suspicion and probable cause should be reviewed de

novo on appeal."

       {¶10} In Terry v. Ohio, 392 U.S. 1, 22 (1968), the United States Supreme Court

determined that "a police officer may in appropriate circumstances and in an appropriate

manner approach a person for purposes of investigating possible criminal behavior

even though there is no probable cause to make an arrest." However, for the propriety

of a brief investigatory stop pursuant to Terry, the police officer involved "must be able

to point to specific and articulable facts which, taken together with rational inferences

from those facts, reasonably warrant that intrusion." Id. at 21. Such an investigatory

stop "must be viewed in the light of the totality of the surrounding circumstances"

presented to the police officer. State v. Freeman, 64 Ohio St.2d 291 (1980), paragraph

one of the syllabus.

       {¶11} In its January 18, 2013 judgment entry denying appellant's motion to

suppress, the trial court found the following:



              Further, the Court FINDS that the officer observed that the

       Defendant was having trouble operating the vehicle within his own lane.

       While the officer could not say that the vehicle was outside the right line or

       the left line, it was clear that the vehicle was certainly unsteady. Also, the

       turn signal was on for unusually long period of time in an area where there
Ashland County, Case No. 13 COA 001                                                      5


      did not seem to be anything to turn into. This turn signal also was on

      before the cruiser lights were activated. Furthermore, the Defendant was

      tapping his brakes and slowing his speed.



      {¶12} Appellant challenges the findings that his vehicle was unsteady and his

turn signal was on for an unusually long period of time.

      {¶13} Trooper Pollard explained as appellant's vehicle approached him in the

opposite lane of travel, he perceived that the operator was not driving in a straight line

within his lane of travel. T. at 10. Trooper Pollard readily admitted he could not see the

lane lines. T. at 23. He turned around and caught up to appellant's vehicle. T. at 11,

30. He then observed appellant tap his brakes, slow, and turn on his left turn signal. T.

at 30. Trooper Pollard opined the turn signal was used in an effort to evade him. T. at

12, 26. When the vehicle did not turn, Trooper Pollard activated his lights. T. at 12.

      {¶14} Appellant testified he observed the trooper's lights and slowed his vehicle

and put his left turn signal on to stop. T. at 51, 53. During the hearing, much discussion

was had over why appellant chose to turn left instead of pulling over to the right if he

was stopping for the trooper. However, a videotape of the stop, Defendant's Exhibit D,

clearly shows there was a narrow berm with a guardrail on the right as opposed to the

parking lot of the Workman Home Improvement & Supply store on the left. Appellant's

suggestion that it was safer to pull into the empty parking lot where there was no

oncoming traffic appears more plausible. T. at 53-54.

      {¶15} In its judgment entry, the trial court opined appellant's "turn signal was on

for an unusually long period of time." From the videotape, it appears the turn signal was
Ashland County, Case No. 13 COA 001                                                          6


on for only ten seconds on the video counter. Some of that time was after the trooper

activated his lights for appellant to stop. It was a wet, rainy night at the time of the stop.

T. at 8. The weather conditions impacted the visibility of the incident on the videotape.

       {¶16} Trooper Pollard's testimony on the weaving was inconclusive and this

court has consistently held that movement within one's own lane is not a traffic violation.

State v. Franklin, 5th Dist. Licking No. 11-CA-128, 2012-Ohio-3089.

       {¶17} R.C. 4511.39(A) states, "[w]hen required, a signal of intention to turn or

move right or left shall be given continuously during not less than the last one hundred

feet traveled by the vehicle or trackless trolley before turning***." There is no testimony

that the left turn signal of appellant's vehicle was activated more or less than one

hundred feet from the turn, nor does the videotape demonstrate the length in footage.

       {¶18} Upon review, we find the trooper lacked a reasonable suspicion of criminal

activity to justify the stop, and the trial court erred in denying the motion to suppress.

       {¶19} Assignments of Error I and II are granted.
Ashland County, Case No. 13 COA 001                                            7


      {¶20} The judgment of the Municipal Court of Ashland County, Ohio is hereby

reversed.

By Farmer, J.

Hoffman, P.J. and

Baldwin, J. concur.




                                        _______________________________
                                        Hon. Sheila G. Farmer




                                        _______________________________
                                        Hon. William B. Hoffman




                                        _______________________________
                                        Hon. Craig R. Baldwin


SGF/sg 823
[Cite as State v. Coyle, 2013-Ohio-4017.]


                   IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
RYAN COYLE                                     :
                                               :
        Defendant-Appellant                    :       CASE NO. 13 COA 001




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Ashland County, Ohio is reversed, and the matter is

remanded to said court for further proceedings consistent with this opinion. Costs to

appellee.




                                               _______________________________
                                               Hon. Sheila G. Farmer




                                               _______________________________
                                               Hon. William B. Hoffman




                                               _______________________________
                                               Hon. Craig R. Baldwin